Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2020 has been entered.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 08/26/2020.  The applicant(s) amended claims 1, 9, and 15.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-10, filed 08/26/2020, with respect to independent claims 1, 9, and 15 have been fully considered and are persuasive.  The 35 USC 102 Rejections of claims 9, 10, 14-16, and 20 and 35 USC 103 Rejections of claims 1-4, 8, 11-13, 18, and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1-4 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Regarding the independent claims, Sanso teaches:
“generating text based on speech content of an audio file that is identified in a transmission schedule, the transmission schedule identifying media items scheduled for transmission, wherein the media items include at least a content item and the audio file” (abstract, par. 0013, par. 0043);
“comparing the text to metadata of the content item” (par. 0043);
“based on determining that at least a portion of the text matches at least a portion of the metadata, displaying the transmission schedule with an indication that the speech content of the audio file refers to the content item” (par. 0063); 
“displaying the text corresponding to the speech content of the audio file” (par. 0019).
However, Sanso does not expressly teach:
“based on determining that at least a portion of the text fails to match at least a portion of the metadata:”
“generating a user indication to replace the audio file with a second audio file;”
“generating replacement text based on the metadata of the content item in response to receiving a user command, the user command received in response to the user indication;” and
“generating a second audio file, based on the replacement text, to replace the audio file, the second audio file having speech content with similar speech characteristics as the speech content of the audio file.”

generating a second audio file having speech content with similar speech characteristics as the speech content of the audio file (par. 0035; ‘By way of example, the system 100 retrieves one or more voice recordings of the user, the user's contact, celebrities (e.g., Dr. Martin Luther King, a US Presidential candidate, Warren Buffett, Steve Jobs, etc.), etc. to generate a vocal transition. The information of the voice recordings may be obtained from the metadata thereof to match with the metadata of the two songs and/or the name of a new channel. In another embodiment, the user says the title and artist of the next song, and the system 100 makes the recording into a vocal recording.’).
However, the prior art of record, whether taken alone or in combination, fails to teach, “based on determining that at least a portion of the text fails to match at least a portion of the metadata: generating replacement text based on the metadata of the content item in response to receiving a user command, the user command received in response to the user indication; and generating a second audio file, based on the replacement text, to replace the audio file, the second audio file having speech content with similar speech characteristics as the speech content of the audio file” in combination with the other claimed features. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658